     Case 1:20-cv-01602-NONE-SKO Document 26 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10
         GEORGE AVALOS,                                           Case No. 1:20-cv-01602-NONE-SKO
11
                             Plaintiff,                           ORDER REQUIRING PLAINTIFF’S
12                                                                COUNSEL TO ADDRESS THE NOTICES
                v.                                                OF PLAINTIFF’S DEATH FILED IN
13                                                                OTHER ACTIONS BEFORE THIS COURT
14       BALJIT SINGH SIDHU, NAVJEET
         SINGH CAHAL, and KAMALJIT BRAR,
15
                             Defendants.
16
         _________________________________                /
17

18            On November 13, 2020, Plaintiff George Avalos (“Plaintiff”) filed a complaint against
19   Defendants pursuant to the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq.,
20   and the California Unruh Act, California Civil Code § 51 et seq. (Doc. 1 (the “Complaint”).) On
21   February 17, 2021, Plaintiff filed a motion for default judgment against Defendant Kamaljit Brar.1
22   (Doc. 21.) On May 17, 2021, the undersigned issued findings and recommendations that Plaintiff’s
23   motion for default judgment be granted in part. (Doc. 23.) No objections were filed within the
24   twenty-one-day period to do so.
25            On July 29, 2021, counsel for Plaintiff filed notices in other actions brought by Plaintiff
26   suggesting the death of Plaintiff, pursuant to Federal Rule of Civil Procedure 25(a)(1). See, e.g.,
27
     1
28    Plaintiff voluntarily dismissed Defendants Baljit Singh Sidhu and Navjeet Singh Cahal from the case on February 16,
     2021. (Doc. 19.)
     Case 1:20-cv-01602-NONE-SKO Document 26 Filed 08/13/21 Page 2 of 2


 1   Avalos v. FarEast, Inc., No. 1:21-cv-00993-DAD-SKO, Doc. 9; Avalos v. HPC Blackstone
 2   Investors, LP, No. 1:20-cv-01385-DAD-SKO, Doc. 62. No such notice has been filed in this action.
 3            Accordingly, by no later than August 17, 2021, Plaintiff’s counsel is hereby ORDERED
 4   to file either (1) a statement noting the death of Plaintiff upon the record; (2) a statement informing
 5   the Court why such notice is not required in the instant action; or (3) a notice of voluntary dismissal.
 6   Failure to comply with this order will result in a recommendation to the presiding district court judge
 7   that this action be dismissed in its entirety.
 8
     IT IS SO ORDERED.
 9

10   Dated:     August 13, 2021                                  /s/ Sheila K. Oberto                  .
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
